Citation Nr: 1513822	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  08-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to August 1990 and February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the case was transferred to the RO in Portland, Oregon, in March 2010.  

The Veteran testified at a Board videoconference hearing from the Portland RO in February 2011.  The transcript of this proceeding is of record.

 The Board remanded this case in March 2011 and November 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's voluminous VA treatment records contain a March 31, 2010, entry concerning an audiology consultation.  The consultation apparently involved audiometric testing, but the clinician only described the resulting speech discrimination scores.  As to the pure tone decibel loss demonstrated by the Veteran, the clinician indicated that "[a]udiogram [and] details may be viewed in CPRS under Vista Apps/Audiogram Display or Edit."  Unfortunately, the audiogram details were never associated with either the physical claims file, or the Veteran's Virtual VA folder.  The Board remanded for the audiogram details.  The AOJ unfortunately simply reassociated the already available electronic treatment records from CAPRI.  Thus, additional remand is necessary for the AOJ to request directly from the Portland VA Medical Center the audiogram details from March 31, 2010.

The Board's remand conferred on the veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already explained, however, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the full report of the Veteran's audiogram from March 31, 2010, at the VA Medical Center in Portland, Oregon.  This will require obtaining the record directly from Portland VAMC personnel and not just (re)associating the readily available record from CAPRI.
 
2.  Thereafter, readjudicate the remaining issue on appeal. If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




